Moore, Chief Justice.
I concur in the conclusion of the court that the court below did not err in refusing to quash the service of the citation. For the reason that, in my opinion, the *330second section of the act of February, 1874 (14th Leg., 31), entitled ‘‘an act to fix the venue in certain cases,” is unconstitutional. Said section embraces, as I think, a distinct object from that expressed in the title and that provided for in its first section. If this section of this act is constitutional, in my opinion it would operate as an implied repeal of article 4888, Pasch. Dig., under which the service of the citation was made.